DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 has been reviewed and is being considered by the examiner 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  Claim 1 and 9 should read “detecting a passenger and detecting wearing a seat belt" instead of "detecting passenger and wearing a seatbelt".  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim 1 is being interpreted as invoking 35 U.S.C 112(f) for the following reasons: Claim 1 states limitations that are modified entirely by function and not by sufficient structure. “An information output part configured to…..” 
Claims 2-8 are dependent upon claim 1 and fail to cure the deficiencies of its parent claim, therefore they are also to be interpreted under 35 U.S.C 112(f). 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeng (KR20150045235A).
Regarding claim 1 Haeng discloses: An apparatus for detecting a passenger and wearing seat belt based on an image, 2comprising:  3an image detector configured to detect an image of an interior of a vehicle, which is 4captured using a camera; (Page 1, paragraph 10; discloses the use of a camera in order to acquire an image and the gathered image being detected)  5a controller configured to analyze the image of the interior of the vehicle, which is 6captured through the image detector (Page 1, paragraph 10; discloses the analysis of the interior of the vehicle acquired through an image and the determination stating whether the seat of the user is wearing a seatbelt. ), and determine whether a passenger is present and whether 7the Page 2, paragraph 10, discloses the fact that the passenger is discerned through the acquisition of various body parts) which is determined by the controller, the 10presence or absence of the passenger, and whether the passenger wears the seat belt. (Page 5, paragraph 8; discloses that the passenger and the occupants in the backseat are also imaged within the imaging unit and that the disclosed invention is not limited to the driver)
	Regarding claim 6, Haeng discloses the apparatus of claim 1, wherein the image detector includes a digital camera 2to which an angle of view and a filter, which are capable of capturing front and rear seats at a 3time, are applied. (Haeng, page 5, paragraphs 4-8 and element 110; discloses an image obtaining unit (110) that is capable of capturing the driver seat, the passenger seat, and the back seat. Said image acquisition unit capable of performing gamma correction in order to filter the brightness of the image acquired; page 6, paragraph 5) 		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 7,and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Haeng (KR20150045235) in view of Artan (US 20160078306).
Regarding claim 2, Haeng discloses the apparatus of claim 1 but does not explicitly disclose wherein the controller sets a plurality of regions of 2interest (ROIs) in the image detected by the image detector and analyzes the plurality of ROIs to 3determine the presence or absence of the passenger, the presence or absence of a car seat, the 4presence or absence of an empty seat, and the presence or absence of the object.
In an analogous field of endeavor Artan discloses wherein the controller sets a plurality of regions of 2interest (ROIs) in the image detected by the image detector and analyzes the plurality of ROIs to 3determine the presence or absence of the passenger, the presence or absence of a car seat, the 4presence or absence of an empty seat, and the presence or absence of the object. (Fig 1 and elements 108 and 112; discloses the use of multiple regions of interest pertaining to the passenger and the landmark points identified within the vehicle in order to detect the presence or absence of a passenger, which also includes the determination of whether or not an empty seat is present, or if an object is present within a seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed within Haeng in order to include wherein the controller sets a plurality of regions of 2interest (ROIs) in the image detected by the image detector and analyzes the plurality of ROIs to 3determine the presence or absence of the passenger, the presence or absence of a car seat, the 4presence or absence of an empty seat, and the presence or absence of the object, as taught by Artan. For clarification purposes the examiner is modifying the teachings of Haeng in order to include the use of multiple ROIs in the analysis of the presence or absence of the passenger within the vehicle. One of ordinary skill in the art Artan; abstract). Accordingly, the combination of Haeng, and Artan disclose the invention of claim 2.
Regarding claim 3, Haeng discloses the apparatus of claim 1 but does not explicitly disclose wherein the controller sets a first ROI for detecting a 2face of the passenger, a second ROI for detecting an appearance of the passenger, an empty seat, 3the object, and a car seat, and a third ROI for determining whether the passenger wears the seat belt or the seat belt is worn on the car seat.
In analogous field of endeavor Artan discloses wherein the controller sets a first ROI for detecting a 2face of the passenger, a second ROI for detecting an appearance of the passenger, an empty seat, 3the object, and a car seat, and a third ROI for determining whether the passenger wears the seat belt or the seat belt is worn on the car seat. (Figures 4-5, and elements 234 and 236; discloses the identification of the face as a region of interest, the presence of a seatbelt as a region of interest and the entire area of the windshield as a region of interest which encompasses the detection of an empty seat (paragraph 0019) and an object paragraph 0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed within Haeng in order to include wherein the controller sets a first ROI for detecting a 2face of the passenger, a second ROI for detecting an appearance of the passenger, an empty seat, 3the object, and a car seat, and a third ROI for determining whether the passenger wears the seat belt or the seat belt is worn on the car seat, as taught by Artan. For clarification purposes, the examiner is modify the teaching of Haeng to include the acquisition of regions of interest that will be used in order to determine if the Artan; abstract). Accordingly, the combination of Haeng, and Artan disclose the invention of claim 3.

 	Regarding claim 7, Haeng discloses the apparatus of claim 1 but does not explicitly disclose wherein the camera includes a high angle of view fisheye lens or an infrared (IR) lens.
	In an analogous field of endeavor Artan discloses wherein the camera includes a high angle of view fisheye lens or an infrared (IR) lens. (Paragraph 0017; discloses the use of infrared capabilities within the camera used to capture an image of the passenger)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed within Haeng in order to include wherein the camera includes a high angle of view fisheye lens or an infrared (IR) lens, as taught by Artan. For clarification purposes the examiner is modifying the camera disclosed within the teaching of Haeng in order for it to have infrared capabilities. One of ordinary skill in the art would have been motivated to make this combination in order to receive an image including a region of interest where a seat belt is visible if the seat belt is buckled. (Artan; abstract). Accordingly, the combination of Haeng and Artan disclose the invention of claim 7.

Regarding claim 9, Haeng discloses a method of detecting a passenger and wearing seat belt based on an image, the 2method comprising: when the passenger does not wear the seatbelt according to a determination, outputting, by a controller, an alarm indicating that the seat belt is not worn. (Page 4, paragraph 12; “After it is determined that the driver does not wear the seat belt, it is possible to inform the driver of the fact that the driver wears the seat belt by transmitting an alarm message to the driver through the output device such as the speaker 40” discloses the use of an alarm indication the passenger does not wear a seatbelt). However, Haeng does not explicitly disclose setting, by a controller, a first region of interest (ROI) and a second ROI from a received 4camera image; 5detecting, by the controller, whether a passenger rides in a vehicle through analysis of a 6face and an appearance in the first ROI and the second ROI; 7when the passenger is detected as riding in the vehicle, setting, by the controller, a third 8ROI and determining whether a seat belt is worn through analysis of the third ROI.
In an analogous field of endeavor, Artan discloses setting, by a controller, a first region of interest (ROI) and a second ROI from a received 4camera image; (Figure 1, elements 108 and 112; discloses the determination of a first a second region of interest being received from an image acquired by a camera)  5detecting, by the controller, whether a passenger rides in a vehicle through analysis of a 6face and an appearance in the first ROI and the second ROI; (Figures 4-5 the detection of the passenger via their face and their appearance is disclosed within the disclosed regions of interest) 7when the passenger is detected as riding in the vehicle, setting, by the controller, a third 8ROI and determining whether a seat belt is worn through analysis of the third ROI. (Figure 1, elements 120-124; discloses the setting of a third ROI and the determination of the use of a seatbelt based off the ROI acquired within the camera used to capture an image of the passenger)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed within Haeng in order to include setting, by the controller, a first region of interest (ROI) and a second ROI from a received 4camera image;  5detecting, by the controller, whether a passenger rides in a vehicle through 
One of ordinary skill in the art would have been motivated to make this combination in order to receive an image including a region of interest where a seat belt is visible if the seat belt is buckled. (Artan; abstract). Accordingly, the combination of Haeng, and Artan disclose the invention of claim 9.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeng (KR20150045235) in view of Davis (US20170247015).
Regarding claim 8, Haeng discloses the apparatus of claim 1, wherein a communication function is added to the information output part, and the information output part is capable of outputting a warning or an 3alarm according to the presence or absence of the passenger and whether the passenger wears the 4seat belt (Page 5, paragraph 8; discloses that the passenger and the occupants in the backseat are also imaged within the imaging unit and that the disclosed invention is not limited to the driver, this includes the alarm system set up to warn the passenger on if they are wearing their seat belt) but does not explicitly disclose that the warning or alarm is outputted through a designated mobile communication terminal. 
In an analogous field of endeavor Davis discloses outputting a warning or an 3alarm according to the presence or absence of the passenger and whether the passenger wears the 4seat belt through a designated mobile communication terminal. (Fig.5 and paragraph 0030; discloses the use of a portable device being used to alarm a user if a seatbelt is being worn or not)
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haeng in order to include: the warning or alarm being outputted through a designated mobile communication terminal, as taught by Davis. For clarification purposes the examiner is modifying the warning device of Haeng to make the output to be relayed via a mobile terminal. One of ordinary skill in the art would have been motivated to make this combination in order to detect whether a seat belt has been buckled for safety purposes (Davis Abstract). Accordingly the combination of Haeng and Davis discloses the invention of claim 8.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeng (KR20150045235) in view of Artan (US 20160078306) in further view of Xu (20150286883).
Regarding claim 13, the combination of Haeng and Artan discloses the method of claim 9, wherein the first ROI is an ROI for detecting, by the controller, a face of the passenger (Artan, Fig; 4 element 234, discloses the determination of the face as a ROI) 3the second ROI is an ROI for detecting, by the controller, an appearance of the passenger, 4an empty seat, an object, Artan, Fig 5; discloses the appearance of the user and a ROI is made up out of a plurality of points gathered and encompass both an empty seat, paragraph 0019 and an object) and sthe third ROI is an ROI for determining, by the controller, whether the passenger wears 6the seat belt or the seat belt is worn Artan, Element 236, figure 4; discloses the determination of the ROI where the use of a seatbelt is determined). However Haeng does not explicitly disclose the detection of a car seat. 
Figs 2, and 4 and paragraph 0029; discloses the determination of a child’s safety seat through the acquisition of a region of interest specified as the windshield, within a passenger detection system utilized for a vehicle)
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haeng in view of Artan in order to include the determination of a car seat as a region of interest within a passenger detection system, as taught by Xu. For clarification purposes the examiner is adding the determination of a car seat as a region of interest within a passenger detection system for a vehicle. One of ordinary skill in the art would have been motivated to make this combination in order to identify certain objects such as faces, car seats, and seatbelts that are associated with the presence or absence of occupants (Xu, Paragraph 0029). Accordingly, the combination of Haeng, Artan, and Xu discloses the invention of claim 13.
Allowable Subject Matter
Claims 4-5, 10-12, and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4-5 and 14-15, no prior art of record alone or in combination teaches the disclosure as stated for these claims with respect to the three defined regions of interest to always be visible regardless of the position of the seat in the vehicle. Regarding claim 10 no prior art of record alone or in combination teaches the disclosure as stated for these claims with respect to . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jokela (FI 20115502 A0) discloses a method of detecting a passenger in a vehicle and if said passenger is wearing a seatbelt.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/DALEN O GOODSON/
Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662